Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the communication filed 2/21/21.
The IDS, filed 1/15/21, has been considered.
Claims 24-42 are pending.
Response to Amendment/Arguments
Applicant argues the claim of the 16/436915 application does not have the limitations (ex: current claim 24): “reading record sets from the cache of the primary controller for tracks in the primary volume having mirror indicators indicating that the tracks are to be mirrored; and applying write data in the read record sets to tracks in the secondary volume mirroring the tracks in the primary volume according to mirror indicators for the tracks”.  This argument is not persuasive.  
The limitations of reading the record sets with mirror indicators and writing the record sets is met by the limitation: “transferring write data for the allocated tracks in the primary volume to the secondary volume in response to the mirror indicators for the allocated tracks indicating that the allocated tracks are to be mirrored” (16/436915, claim 23).  Transferring the write data of the tracks based on the mirror indicators inherently includes reading the data and then writing the data read to the tracks.  It is interpreted that, in the “transfer” operation, the write data to be mirrored must be read/loaded before that data is written to the tracks of the secondary volume.  It is maintained that the claim of application 16/436915 reads upon the above limitations.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 

Claims 24, 31, and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26, 28, 33, 35, 40 and 41 of copending Application No. 16/436,915 (US20190294337).
The claims of the current application are broader in scope than those of the copending application.  The claims of the copending application include all of the limitations of the claims of the current application, anticipating the claims of the current application. Although the claim language is not identical, the copending application also teaches the allocation of the primary volume and updating mirror indicators in a table, providing record sets in the cache having mirror indicators, and writing data for the record sets based on the mirror indicators.
This is a provisional nonstatutory double patenting rejection.  The copending application has the same effective US filing date. If both applications are actually filed on the same day, or are entitled to the same earliest effective filing date taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)  with respect to the conflicting claims (see subsection 1. Effective U.S. Filing Date, above), the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome.
Allowable Subject Matter
Claims 25-30, 32-36, and 38-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198.  The examiner can normally be reached on M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/THAN NGUYEN/Primary Examiner, Art Unit 2138